ORDER

Pursuant to SCR 3.166, the Kentucky Bar Association moves for the entry of an order confirming the automatic temporary suspension of Respondent, Phillip D. McKenzie, from the practice of law due to his recent felony conviction. For the following reasons, the KBA’s motion is granted.
Respondent, whose last known bar roster address is 238 Main Street, P.O. Box 635, Grayson, Kentucky 41143, was admitted to the practice of law in Kentucky on October 1, 1974. On November 6, 2002, Respondent was indicted in the Greenup Circuit Court on eleven counts of Obtaining or Attempting to Obtain a Controlled Substance by Deception, in violation of KRS 218A.140, a Class D Felony, by obtaining a controlled substance with a prescription he received by withholding pertinent information from his physician. On June 26, 2003, Respondent pled guilty to counts III-XI of the indictment. Respondent was scheduled to be sentenced in the Greenup Circuit Court on July 17, 2003.
SCR 3.166(1) provides that any member of the KBA convicted of a felony shall be automatically suspended from the practice of law in this Commonwealth, and that the suspension shall take effect automatically on the day following the finding of guilt or *872upon the entry of judgment, whichever occurs first, and shall remain in effect until dissolved or superseded by order of this Court.
Upon the foregoing facts, it is ordered that:
1. The automatic suspension of Respondent, Phillip D. McKenzie, from the practice of law in Kentucky is hereby confirmed. Said suspension shall be effective from June 26, 2003, until dissolved or superseded by subsequent order of this Court.
2. Pursuant to SCR 3.166(4), Respondent shall notify all clients in writing of his inability to continue to represent them and to furnish copies of such letters to the Director of the KBA. In the event Respondent has failed to comply with the foregoing requirement, such letters shall be sent forthwith.
3. Pursuant to SCR 3.166(5), Respondent is hereby ordered to immediately cancel and cease any advertising activity in which he is engaged.
All concur.
ENTERED: August 21, 2003.
/s/ Joseph E. Lambert Chief Justice